Citation Nr: 0806650	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 12, 2001 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran's claim 
for service connection for PTSD and assigned an initial 30 
percent disability evaluation, retroactively effective from 
April 12, 2001.  He appealed for an initial rating higher 
than 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  He also appealed for an earlier effective date for 
the grant of service connection for PTSD and for a total 
disability rating based on individual unemployability (TDIU).

In a June 2005 remand, the Board directed the Appeals 
Management Center (AMC) to:  (1) send the veteran a Veterans 
Claims Assistance Act (VCAA) letter concerning his claims in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and to ensure that it specifically concerned his 
claims for a TDIU, an increased rating for his PTSD, and an 
earlier effective date, (2) ask him to supplement the 
evidence of record with additional information and details 
concerning his level of education, skill level, and 
employment history, and (3) schedule him for another VA 
mental status evaluation to ascertain the current severity 
and manifestations of his service-connected PTSD under the 
applicable rating criteria.  The AMC completed that 
development and, in a March 2006 decision, granted his claim 
for an increased rating for his PTSD - assigning the highest 
possible 100 percent rating for this condition retroactively 
effective from April 12, 2001.  The grant of that 100 percent 
schedular rating for the PTSD, in turn, rendered moot the 
TDIU claim because the veteran cannot concurrently receive 
these benefits.  See 38 C.F.R. § 4.16(a); VAOPGPREC 6-99 
(June 7, 1999).  See, too, Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); and Bowling v. Principi, 15 Vet. App. 
1 (2001).  So the AMC has returned this case to the Board for 
further appellate consideration of the only remaining issue, 
the claim for an earlier effective date.

Note also that, in his September 2003 substantive appeal (on 
VA Form 9), the veteran requested a hearing at the RO before 
a Veterans Law Judge of the Board (Travel Board hearing).  
However, he later contacted the RO in November 2004, 
indicating he no longer wanted a hearing before the Board.  
And there are no other outstanding hearing requests of 
record, so VA considers his request withdrawn.  See 38 C.F.R. 
§ 20.704(e) (2007).


FINDINGS OF FACT

1.  In an April 1999 decision, the RO denied the veteran's 
original claim for service connection for PTSD and informed 
him of that decision later that month.  He did not take any 
action within one year of notification of that decision to 
timely appeal it.

2.  On April 12, 2001, the veteran filed a petition to reopen 
this previously denied, unappealed claim for service 
connection for PTSD - alleging he had witnessed a traumatic 
event ("stressor") while in service.

3.  The RO has since granted service connection retroactively 
effective to the date of receipt of his petition to reopen 
this claim; there was no earlier claim, either formal or 
informal, during the intervening period between receiving 
notification of the prior April 1999 unappealed decision and 
filing the petition to reopen on April 12, 2001.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 12, 2001 for the grant of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.157, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO in November 2001 and the AMC 
in June 2005, on remand:  (1) informed the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; (3) informed him of the information and evidence 
he was expected to provide; and (4) requested that he provide 
any evidence in his possession pertaining to his claim, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC did not send a Dingess letter.  However, here, there 
is no downstream element of the claim for an earlier 
effective date (as this claim, itself, is a downstream 
element - indeed, the final element of the underlying claim 
for service connection).  And the July 2003 statement of the 
case (SOC) and April 2004 supplemental SOC (SSOC) apprised 
the veteran of the requirements for obtaining an earlier 
effective date.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (the VCAA requires that VA inform the veteran that 
evidence of an earlier-filed claim, which did not become 
final and binding, is necessary to substantiate a claim for 
an earlier effective date).  Moreover, after providing the 
additional VCAA notice in June 2005 on remand, the AMC 
went back and readjudicated the claim in the April 2006 SSOC.

This is important to point out because the Federal Circuit 
Court recently held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

Here, if there was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted:  (1) based on the communications 
sent to him over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit and needed to substantiate his claim; 
and (2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO and AMC obtained all pertinent medical 
records identified by the veteran and his representative.  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.



Earlier Effective Date for the Grant of Service Connection 
for PTSD

Governing Statutes and Regulations

The statutory and regulatory guidelines for determining an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

In cases involving a claim for direct service connection, the 
effective date will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).

When a claim is denied, and the claimant fails to timely 
appeal the decision by filing a notice of disagreement (NOD) 
within the one-year period prescribed in 38 U.S.C.A. § 
7105(b)(1), that decision becomes final and binding and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error (CUE).  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West Supp. 
2005); 38 C.F.R. § 3.105 (2007).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  An "application" is defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

38 C.F.R. § 3.157(b) provides that once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services, evidence from a private physician, or state and 
other institutions, will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.

Under 38 C.F.R. § 3.157(b)(1), with regard to a report of 
examination or hospitalization by VA or uniformed services, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions 
of this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Analysis

The veteran first filed a claim for service connection for 
PTSD in October 1998.  In an April 1999 rating decision, the 
RO denied his claim.  He was notified of that decision as 
well as apprised of his procedural and appellate rights in a 
letter dated later that same month.  And he did not file a 
timely NOD within one year of notification of that decision 
to initiate a timely appeal.  38 C.F.R. § 20.201.  So that 
earlier April 1999 decision became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  His only recourse in 
challenging that decision is to collaterally attack it by 
requesting a revision based on CUE.  See 38 C.F.R. § 
3.105(a); see also Rudd v Nicholson, 20 Vet. App. 296, 299 
(2006) (a veteran cannot raise a freestanding claim for an 
earlier effective date in an attempt to overcome the finality 
of a prior decision by the RO).

The veteran has not alleged CUE in that prior April 1999 RO 
rating decision.  Nonetheless, he argues that the effective 
date should go back to when he initially filed his claim for 
VA benefits in May 1995 (the date of receipt of his original 
claim for a nervous disorder) or February 1997 (when he first 
received a diagnosis of psychosis and personality disorder) 
or October 1998 (when he first received a diagnosis of PTSD).  
Unfortunately, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective date under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").

After receiving notification of the April 1999 RO decision 
initially denying his PTSD claim, it was not until April 12, 
2001, that the veteran submitted a petition to reopen this 
claim.  So this, by law, marks the earliest possible 
effective date for the eventual grant of service connection 
for PTSD.

For these reasons and bases discussed, the preponderance of 
the evidence is against the claim for an earlier effective 
date - in turn meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 C.F.R. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than April 12, 2001, 
for the grant of service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


